Title: To James Madison from William Fleet, 30 May 1808
From: Fleet, William
To: Madison, James



Dear Sir
King & Queen May the 30th. 1808

The bearer hereof Mr. William F. Pendleton wishes to get a commission in the United States army.  Having no acquaintance with the President myself, I hope you will excuse the liberty of addressing this to you.  Mr. Pendleton is the son of Colo. Philip Pendleton decd late of our county, a young man of excellent moral character, & has reseived a much better education than is common in the country at least in this neighbourhood; if his politicks are necessary to be known, so far as has come to my knowledge he is a republican & friend to the present administration.  If I may be permitted to offer my humble opinion it is that if he has his health he will make a good officer.  If it will not be improper here, I wish to inform you that I have seen with much pleasure your name among the worthies of our country as a candidate for the next Presidency, arduous as the task may be. I trust through divine aide you will discharge the office to the satisfaction of all good men.  You may Sir be at a loss to know wherefore I have written this, but I can assure you that I have no motive save that of wishing to express what I really feel & believe, & further to say that if I am worthy of notice that it is what is due from one who has always been your sincere friend.  That God may continue you in the t many days to be farther useful to your country & at last take you to rest, is the fervent petition of Dr. Sir your obdt. most Hble. Servt.

Wm: Fleet

